Stein, J.
Upon his plea of guilty to the crimes of criminal sexual act in the first degree and conspiracy in the fourth degree, defendant was sentenced to concurrent prison sentences of six years with five years of postrelease supervision, and U/s to 4 years, respectively. He moved pursuant to CPL article 440 for, among other things, resentencing based upon County Court’s (Bruhn, J.) *889failure to order a presenten.ee investigation report. The motion was granted to that extent, and defendant requested at the resentencing hearing that he be sentenced as a youthful offender. County Court (McGinty, J.) denied that request and sentenced him to the same periods of incarceration and post-release supervision as were previously imposed.
Defendant now challenges the denial of his request to be resentenced as a youthful offender; however, the appeal has been rendered moot by this Court’s decision in People v Price (113 AD3d 883 [2014] [decided herewith]) reversing the convictions underlying the resentencing and vacating defendant’s guilty plea (see People v Sinha, 84 AD3d 35, 46 [2011], affd 19 NY3d 932 [2012]).
Lahtinen, J.P., McCarthy and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot.